Hooker, J.
(dissenting). The plaintiff, at his own expense, constructed sewers in the city of Muskegon, the same being partly upon private ground, which he owned, or over which he obtained the right of way, and partly in streets, where they were laid by consent of the common council, upon petition presented to it by the plaintiff or by adjacent landowners. The records of the council do not show what proceedings were had in all cases, and it may not be too much to say that no express authority to construct any portion of the sewers appears. It is apparent, however, that private cesspools had become noxious, and the inhabitants were desirous of relief through sewers, and the plaintiff laid a 12-inch sewer from the lake across private grounds, and extended it, with the assent of the council, for a short distance in the street, and he was suffered to make further extensions, from time to time, as petitions were filed with the council. Among other places that were connected with the sewer through such extensions, were the courthouse and the public schools. The plaintiff sold rights to adjacent landowners to connect their premises with the sewer at the price of $100 per lot, and, when the lower end of the sewer became inadequate by reason of increased patronage, he laid a second 12-inch sewer, to increase its capacity. In all he laid about four miles of sewer. It is claimed that the sewer always worked satisfactorily, though the defendant asserts that, by reason of the fall in the level of the lake, its discharge is not under water, and that it is therefore a nuisance. On the other hand, there is evidence tending to show that a sewer whose mouth is below the surface of the water would become clogged, and that it is proper to discharge above the surface.
After a period of about four years from the construction of the first portion of the sewer, and in February, 1888, a petition for leave to build a sewer, to be connected with plaintiff’s sewer, was filed by one Baker, which ap*81pears not to have been acted upon before October 5, 1888, at which time the plaintiff sent a communication to the council, stating that he had been informed that Baker’s petition was to be denied, unless a waiver should be filed of all rights of lot owners to oppose a tax on their lots for the purpose of constructing a sewer by the city to be connected with lots at a future time, and protesting against such action, but offering to pledge his sewer for the payment of such tax. On February 3, 1890, one Delano filed with the council a petition setting up a copy of a contract with the plaintiff to connect his house with the sewer, and asking leave to make connections. This was referred to the sewer committee, which reported in favor of granting the petition “upon» the condition that the work should be done under the city’s supervision, and that the petitioner waive all his rights to the city.” This report was adopted. In May, 1890, an ordinance was passed prohibiting connection with any private sewer in the city without first obtaining permission from the council. It is claimed that the plaintiff was refused permission to make any more connections, and that when he attempted to do so he was arrested by the city authorities, and prevented; that he had previously offered to adjust the mktter by a sale of his sewer to the city, and a ■committee of the council had examined the same, and reported to the council advising such purchase for the sum of $15,000, which report was acted upon, and a resolution passed to offer the plaintiff that sum, but the same was vetoed by the mayor.
At the close of plaintiff’s testimony a motion was made that the court direct a verdict for the defendant upon the following grounds, viz.:
“First, because the plaintiff has shown no valid grant from the city to Mr. Stevens.
“Second, because the plaintiff has not shown that the defendant has in any manner whatever interfered with the operation of his sewer,
*82“Third, because it appears that the grants of the rights to connect with this sewer were granted to private individuals, and said grants and such grants as have been given to private individuals the terms cannot be extended beyond the written permit or the written grant that was given.
‘ ‘ Fourth, because the plaintiff has shown no damages that can be estimated or computed, or can be rendered the basis of a money judgment.
“Fifth, because the testimony of the plaintiff shows no cause of action.”
The court granted the motion, but it does not clearly appear what view he took of the case, unless it be that, as the plaintiff had not shown that the city interfered with or destroyed any portion of the sewer, he had not proved his case.
The declaration is in two counts, both of which claim damages by reason of plaintiff’s being prevented from profiting from his sewer, through selling and making connections, by the wrongful act of the defendant. We have little doubt that the plaintiff was permitted and encouraged to construct these sewers in the expectation that he would be allowed to use them in much the same manner that a gas company does its pipe, and that it was the intention of the parties that the plaintiff should construct the sewers in return for the privilege of selling rights therein to the inhabitants for a sufficient period to make his venture one of profit, rather than loss. But this privilege involves, and is inseparable from, the use of the land through which the sewer is laid. To create a valid right to such use it is necessary that the plaintiff have an interest in such land, amounting at least to an easement, which must rest in grant, and cannot be created by parol. Such a grant is within the power of the council, but, like a legislative grant, it must appear by its records, and Cannot be otherwise made.
It is contended by counsel that the contract is valid, though there be no grant, and that the plaintiff may recover damages for the breach of the contract arising *83out of the revocation of his license. The difficulty with this is that the contract was void, inasmuch as it involved the creation or transfer of an interest in land. All contracts of this kind, whether executed by the payment of the consideration or executory, are within the statute. The utmost effect of a parol contract of this kind is a license, and, as a rule, licenses, whether oral or written, are personal 'to the licensee, not subject to alienation, and may be revoked at will, when and so far as they affect title to land. In some jurisdictions a rule has obtained which makes such a license irrevocable where the licensee has made an expenditure in reliance upon the license. This is upon the ground of estoppel. Counsel cite cases from Illinois and Montana where this has been held against a city which had permitted railroads to be constructed upon its streets. In Maxwell v. Bridge Co., 41 Mich. 467, Mr. Justice Cooley cites such cases from Pennsylvania, Georgia, Indiana, Illinois, and Ohio, but does not commit the court to that doctrine. Again, in Day v. Walden, 46 Mich. 575, the same judge alludes to the rule, but again the question is not passed upon. We should expect to find this rule prevailing in those States where estoppels in pais are permitted to apply to land, but it seems inconsistent and irreconcilable with the rule that title to land cannot pass by estoppel,—a rule which is settled in Michigan. Hayes v. Livingston, 34 Mich. 384 (22 Am. Rep. 533); Nims v. Sherman, 43 Mich. 45; White v. Hapeman, 43 Mich. 267 (38 Am. Rep. 178); Showers v. Robinson, 43 Mich. 502; Morrill v. Mackman, 24 Mich. 283 (9 Am. Rep. 124); First Nat. Bank v. McAllister, 46 Mich. 397; Shaw v. Chambers, 48 Mich. 355; De Mill v. Moffat, 49 Mich. 125; Penfold v. Warner, 96 Mich. 179 (35 Am. St. Rep. 591); Wood v. Railroad Co., 90 Mich. 339; Huyck v. Bailey, 100 Mich. 223; Gugins v. Van Gorder, 10 Mich. 523 (82 Am. Dec. 55). We are therefore constrained to hold that the sewer appears to have been constructed under an arrangement that made its use inseparable from an ease*84ment. Maybury v. Gaslight Co., 38 Mich. 155; Attorney General v. Detroit Suburban R. Co., 90 Mich. 69. The alleged contract was not such as conveyed an interest in the land, and therefore it amounted to no more than a license, which the council had the legal right to revoke.
Equitable remedies cannot be considered upon this record.
I think that the judgment should be affirmed.